Title: To John Adams from Samuel Wyllys Pomeroy, 1 August 1820
From: Pomeroy, Samuel Wyllys
To: Adams, John


				
					Sir
					Brighton 1 August 1820—
				
				Being informed yesterday by Mr Marston that you have not received the last number of the Agricultural Journal, I take the liberty to forward one herewith—and avail myself of the occasion to mention, that some of the reflections in the paper on Indian Corn which I had the presumption to Offer in this number, were induced by the perusal of your letter, published in reply to the letter & address of Mr Le Ray de Chaumont.—I may also be allowed to state, that form the sentiments I have heard you express, at some of the many pleasant meetings of the board of Trustees, who in your presence rendered doubly interesting, I have, and shall continue to rank the late President of the Massachusetts Agricultural Society, in the front of those “Several Political economists”, who have thought, that “had not Indian Corn existed, the settlement of this happy country could not have been effected”—There may be only one position relating to it, more incontrovertible—which is, that its independence could not have been established but for the existence of a few Such Characters as I am now permited to address—I remain Sir / with great deference / & respectful attachment / Your Obt Set.
				
					Saml Wyllys Pomeroy
				
				
			